156 F.3d 1244
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Canova George SINGLETON, Plaintiff-Appellant,v.STATE of Oklahoma; Frank Keating, Governor; Steve Hargett;James L. Saffle, Deputy Warden, Defendants-Appellees.
No. 97-6372.
United States Court of Appeals, Tenth Circuit.
Aug. 31, 1998.

1
Before TACHA and McKAY, Circuit Judges, and BROWN,** Senior District Judge.


2
ORDER AND JUDGMENT*


3
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.R.App.P. 34(a); 10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


4
Canova George Singleton appeals from the district court's grant of summary judgment to defendants on his civil rights claims, filed pursuant to 42 U.S.C. § 1983.  As before the district court, on appeal Mr. Singleton contends that:


5
a) under Oklahoma's Prison Overcrowding Emergency Powers Act, credits are granted some prisoners--but not others--resulting in overcrowding and double-celling, which, combined with a lack of health screening, results in risk of harm to prisoners in violation of their equal protection rights;


6
b) Oklahoma has conspired to deny prisoners, including Mr. Singleton, the right to vote;


7
c) Oklahoma's prison classification system creates a class of prisoners in violation of due process and equal protection and has the effect of increasing Mr. Singleton's sentence; and


8
d) Defendants have retaliated against Mr. Singleton for the filing of an administrative grievance.


9
We review the district court's grant of summary judgment de novo, applying the same legal standard used by that court pursuant to Fed.R.Civ.P. 56(c).  See Kaul v. Stephan, 83 F.3d 1208, 1212 (10th Cir.1996).  Further, we construe Mr. Singleton's pro se pleadings liberally.  See Haines v. Kerner, 404 U.S. 519, 520, 92 S.Ct. 594, 30 L.Ed.2d 652 (1972).  After careful review of the entire record on appeal in light of these standards, and after due consideration of the parties' briefs, we conclude that the district court correctly decided this case.


10
The judgment of the United States District Court for the Western District of Oklahoma is AFFIRMED.



**
 Honorable Wesley E. Brown, Senior District Judge, United States District Court for the District of Kansas, sitting by designation


*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments; nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3